DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 14 and 18 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-3, and 9 of Co-pending Application 16/834485. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 2-4, 7-10, and 15-16 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, and 9 of Co-pending Application 16/834485, in view of Cavin et al. (US20170263007A1)  (hereinafter Cavin), .  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.

Claims 5, 11, 13 and 17 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, and 9 of Co-pending Application 16/834485, in view of Cavin et al. (US20170263007A1)  (hereinafter Cavin), and further in view of M [Asejczyk-Widlicka] et al., (“Fluctuations in intraocular pressure and the potential effect on aberrations of the eye”, Br J Ophthalmol 2007;91:1054–1058. doi: 10.1136/bjo.2006.109793 )  (hereinafter MAW).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.

Claims 6 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Cavin et al. (US20170263007A1)  (hereinafter Cavin) and further in view of M [Asejczyk-Widlicka] et al., (“Fluctuations in intraocular pressure and the potential effect on aberrations of the eye”, Br J Ophthalmol 2007;91:1054–1058. doi: 10.1136/bjo.2006.109793 )  (hereinafter MAW) and further in view of Sarrafzadeh et al. (US20130113704A1)  (hereinafter Sarrafzadeh).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that patents since the referenced patents and the instant application are claiming common subject matter, as follows:

*Note: Bold indicates the common subject matter
Instant Application: 16/726105
Co-pending Application: 16/834485
1. An eye tracking method comprising: performing calibration, the calibration comprising estimating values for a plurality of parameters defining respective optical properties of an eye, said plurality of parameters including a radius of a cornea of the eye; performing eye tracking for the eye using the values estimated at the calibration; estimating an updated value of the cornea radius; and performing eye tracking for the eye using the updated value of the cornea radius and a value estimated at the calibration for a parameter other than the cornea radius of the eye.  
1. A method of updating a cornea model for a cornea of an eye, the method comprising: controlling a display to display a stimulus at a first depth, wherein the display is capable of displaying objects at different depths; receiving first sensor data obtained by an eye tracking sensor while the stimulus is displayed at the first depth by the display; controlling the display to display a stimulus at a second depth, wherein the second depth is different than the first depth; receiving second sensor data obtained by the eye tracking sensor while a stimulus is displayed at the second depth by the display; and updating the cornea model based on the first sensor data and the second sensor data. 


2. The method of claim 1, wherein the cornea model is parameterized by a parameter indicative of a radius of curvature of the cornea, and wherein the updating of the cornea model comprises: updating a value of the parameter. 

3. The method of claim 1, comprising: estimating a gaze ray of the eye, wherein the stimulus displayed by the display at the first depth and the stimulus displayed by the display at the second depth are displayed by the display along the estimated gaze ray.

9. The method of claim 3, further comprising: estimating a new gaze ray of the eye based on the updated cornea model; controlling the display to display stimuli at respective positions along the new estimated gaze ray at respective time instances; receiving new sensor data obtained by the eye tracking sensor at the respective time instances; and updating the cornea model based on the new sensor data.



Claims 14 and 18 are analogues to claim 1.  Therefore, at least for this reason claims 14 and 18 are rejected similarly to claim 1 above.

Regarding dependent claims 2-4, 7-10, and 15-16, Claims 2-4, 7-10, and 15-16 correspond to 1-3, and 9 of Co-pending Application 16/834485 and obvious over Cavin.

Regarding dependent claims 5, 11, 13 and 17, Claims 5, 11, 13 and 17 correspond to 1-3, and 9 of Co-pending Application 16/834485 and obvious over Cavin and MAW.

Regarding dependent claim 6, Claim 6 correspond to 1-3, and 9 of Co-pending Application 16/834485 and obvious over Cavin, MAW and Sarrafzadeh.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-4, 7-10, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavin et al. (US20170263007A1)  (hereinafter Cavin).

Regarding Claim 1, Cavin meets the limitations as follows: 
An eye tracking method [Fig. 6, and associated text] comprising: 
performing calibration, the calibration comprising estimating values for a plurality of parameters defining respective optical properties of an eye, said plurality of parameters including a radius of a cornea of the eye; [i.e. eye tracking system 300 obtains 610 eye model information including radius and origin information of corneal sphere 310 of the user's eye… eye tracking system 300 generates the eye model as described above in conjunction with FIG. 4; Fig. 4, 6, Para 0053, 0064]
performing eye tracking for the eye using the values estimated at the calibration; [i.e. generated eye model can be used in part to perform one or more optical actions such as determining a user's gaze direction,; Para 0055]
estimating an updated value of the cornea radius; [i.e. eye tracking system 300 determines 430 a radius of the corneal sphere 310 based on the captured images that include corneal reflections of at least two of the illuminating sources. Each image provides sufficient information to derive an estimate of the corneal radius and corneal position; Fig. 4, Para 0053] and 
performing eye tracking for the eye using the updated value of the cornea radius and a value estimated at the calibration for a parameter other than the cornea radius of the eye. [i.e. In some embodiments, the control module 370 determines an angular offset between the determined pupillary axis (i.e., identified by ray 520) and the user's true line of sight represented by the location of the eye's fovea region.; Para 0060, (Note that the interpretation is consistent with the specification of instant application in specification, Page 5, l. 25-32) and pupillary axis 520 and the offset angle can be determined during the calibration of the HMD system. In one embodiment, the user is asked to fixate on a target that is presented to the user at a known direction via the VR headset 105's display. While the user is looking at the target, one or more images of the user's eye are captured to capture the shape of the pupil.; Para 0061]  
Cavin describes their invention in terms of several embodiments, further discloses that it should be apparent to those of ordinary skill in the art that many modifications and variations are possible. Therefore, different steps disclosed in different embodiments may be combined, and modified that would result in the claim invention.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cavin, in order to improve user experience. [Cavin: Para 0003]

Regarding claim 2, Cavin meets the claim limitations as set forth in claim 1.
The method of claim 1, wherein said parameter other than the cornea radius of the eye is a fovea offset of the eye. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).] 

Regarding Claim 3, Note the Rejection for claim 1, wherein Cavin further discloses
The method of claim 1, wherein estimating an updated value of the cornea radius comprises:  obtaining at least two images of the eye captured by respective cameras when the eye is illuminated by at least two illuminators; [i.e. captured one or more images including corneal reflections of light originating from the two illuminations sources; Para 0052]
estimating, based on the images, positions of reflections of the illuminators at the cornea of the eye; [i.e. captured one or more images including corneal reflections of light originating from the two illuminations sources at known locations results in a single corneal radius and a corneal sphere origin that fits the data of the captured images; Para 0052 and eye tracking system 300 determines 430 a radius of the corneal sphere 310 based on the captured images that include corneal reflections of at least two of the illuminating sources. Each image provides sufficient information to derive an estimate of the corneal radius and corneal position; Para 0053, indicating the position of a reflection is estimated] and 
estimating an updated value of the cornea radius based on the positions of the reflections at the cornea and positions of the illuminators relative to the cameras by which the at least two images were captured.  [i.e. eye tracking system 300 illuminates 410 the user's eye by turning on two illumination sources (e.g., illumination sources 362 and 364) that are positioned at known locations relative to, e.g., an optical sensor (e.g., optical sensor 366); Para 0050, and eye tracking system 300 determines 430 a radius of the corneal sphere 310 based on the captured images that include corneal reflections of at least two of the illuminating sources. Each image provides sufficient information to derive an estimate of the corneal radius and corneal position.; Para 0053]

Regarding Claim 4, Note the Rejection for claim 1, wherein Cavin further discloses
The method of claim 1, wherein estimating an updated value of the cornea radius is: performed during eye tracking; or  performed based on information obtained during eye tracking. [i.e. estimate gaze direction for one or both eyes of the user) in the normal mode of operation while the user is viewing content. and The control module 370 receives eye tracking information from the eye tracking unit 360 along with the eye model information to perform optical actions such as determining a user's gaze direction; Para 0048]
 
Regarding Claim 7, Note the Rejection for claim 1, wherein Cavin further discloses
The method of claim 1, wherein the calibration comprises: 
providing signaling for displaying a reference stimulus at a known position at a display; [i.e. the user may be presented with visual targets on the electronic display element 235 presented at known angular offsets from a reference position; Para 0054]
providing signaling for prompting a user to look at the reference stimulus (i.e. targets); [i.e. user is asked to fixate on a target that is presented to the user at a known direction via the VR headset 105's display; Para 0061, implies that a signaling is provided to the user to look at the targets (i.e. reference stimulus)]
obtaining an image of the eye captured when the user looks at the reference stimulus; [i.e. calibration processes typically ask the user to look at a sequence of targets; Para 0003 and eye tracking system 300 captures multiple images of corneal reflections as the user looks at a sequence of known targets (e.g., specific points on the electronic display 235; Para 0051] and 
estimating values for said plurality of parameters based on at least the obtained image and the known position of the reference stimulus. [i.e. eye tracking system 300 determines 430 a radius of the corneal sphere 310 based on the captured images that include corneal reflections of at least two of the illuminating sources; Para 0053 and pupillary axis 520 and the offset angle can be determined during the calibration of the HMD system. In one embodiment, the user is asked to fixate on a target that is presented to the user at a known direction via the VR headset 105's display; Para 0061]  

Regarding Claim 8, Note the Rejection for claim 1, wherein Cavin further discloses
The method of claim 7, wherein the estimation of an updated value for the cornea radius is performed: without prompting the user to look at a reference stimulus at a known position at the display; or without assuming that the user looks at a certain position at the display. [i.e. eye tracking system 300 determines 430 a radius of the corneal sphere 310 based on the captured images that include corneal reflections of at least two of the illuminating sources. Each image provides sufficient information to derive an estimate of the corneal radius and corneal position; Fig. 4, and associated text, Para 0053, and system 300 captures images when the user is viewing content displayed on the VR headset 105 in a normal mode of operation.; Method disclosed in Fig. 4 for determining the radius of the cornea does not require user to look at the certain target on the display.]

Regarding Claim 9, Note the Rejection for claim 1, wherein Cavin further discloses
The method of claim 1, wherein the eye tracking comprises: 
obtaining an image of the eye captured when the eye is illuminated by an illuminator; [i.e. eye tracking system 300 captures multiple images of corneal reflections as the user looks at a sequence of known targets (e.g., specific points on the electronic display 235); Para 0051]
estimating, based on the image, a position of a pupil center of the eye; [i.e. from the captured one or more images of the pupil while the user is fixated on the target, a shape of the pupil is identified, and process for calibrating the HMD system including determining a pupillary axis and/or an angular offset between the pupillary axis and the user's true line of sight; Fig. 5, and associated text, Para 0062, indicating to the person of ordinary skill in the art that the pupil center is estimated.]  
estimating, based on the image, a position of a reflection of the illuminator at the cornea of the eye; [i.e. captured one or more images including corneal reflections of light originating from the two illuminations sources at known locations results in a single corneal radius and a corneal sphere origin that fits the data of the captured images; Para 0052 and eye tracking system 300 determines 430 a radius of the corneal sphere 310 based on the captured images that include corneal reflections of at least two of the illuminating sources. Each image provides sufficient information to derive an estimate of the corneal radius and corneal position; Para 0053; indicating the position of a reflection is estimated.] and 
estimating a gaze direction or gaze point based on the position of the pupil center and the cornea reflection. [i.e. calibration includes capturing images of the eye with corneal reflections and processing the captured images to identify a shape of the pupil; Para 0058, and the control module 370 determines an angular offset between the determined pupillary axis (i.e., identified by ray 520) and the user's true line of sight represented by the location of the eye's fovea region; Para 0060, and eye tracking system 300 performs 670 one or more optical actions based in part on the determined pupillary axis 520 and/or the angular offset. Example optical actions include determining a user's gaze direction, and the eye tracking system 300 can compare the captured pupil image to that of the images of the pupil learning model and using the obtained eye model information can estimate the user's gaze; Para 0072]

Regarding Claim 10, Note the Rejection for claim 1, wherein Cavin further discloses
The method of claim 9, wherein estimating a gaze direction or a gaze point comprises: estimating a position of the eye based on the position of the reflection at the cornea, the cornea radius, and a position of the illuminator relative to a camera by which the image was captured.  [i.e. two illumination sources (e.g., illumination sources 362 and 364) that are positioned at known locations relative to, e.g., an optical sensor (e.g., optical sensor 366); Para 0050, and eye tracking system 300 captures multiple images of corneal reflections as the user looks at a sequence of known targets (e.g., specific points on the electronic display 235); Para 0051, and eye tracking system 300 determines 430 a radius of the corneal sphere 310 based on the captured images that include corneal reflections of at least two of the illuminating sources. Each image provides sufficient information to derive an estimate of the corneal radius and corneal position; Para 0053, and generated eye model can be used in part to perform one or more optical actions such as determining a user's gaze direction; Para 0055]

Regarding claim 14-16 and 18, the claim(s) recites analogous limitations to claim 1-3 and 1 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 14-16 and 18, Cavin meets the claim limitations as set forth in claim 1-3 and 1, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-3 and 1, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 5, 11, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavin et al. (US20170263007A1)  (hereinafter Cavin) and further in view of M [Asejczyk-Widlicka] et al., (“Fluctuations in intraocular pressure and the potential effect on aberrations of the eye”, Br J Ophthalmol 2007;91:1054–1058. doi: 10.1136/bjo.2006.109793 )  (hereinafter MAW).

Regarding Claim 5, Note the Rejection for claim 1, wherein Cavin further discloses
The method of claim 1, wherein, … an updated value of the cornea radius is estimated [i.e. system 300 captures images when the user is viewing content displayed on the VR headset 105 in a normal mode of operation.; Para 0066 and eye tracking system 300 determines 430 a radius of the corneal sphere 310 based on the captured images that include corneal reflections of at least two of the illuminating sources. Each image provides sufficient information to derive an estimate of the corneal radius and corneal position.; Para 0053] …
Cavin does not explicitly disclose the following claim limitations:
… for at least a period of time, … at least once an hour, for example at least once every ten minutes.  
However, in the same field of endeavor MAW discloses the deficient claim limitations, as follows:
… for at least a period of time, … at least once an hour, for example at least once every ten minutes. [i.e. corneal radius changes over a time; MAW: Pg., 1055, Para 004,] 
MAW discloses that corneal radius changes over a time. Cavin discloses that eye model, that is used to track the eyes, uses the corneal radius of the user and corneal radius of the user is calculated from a images that includes the corneal reflection of the light originating from the two illumination sources, and system 300 captures images when the user is viewing content displayed on the VR headset 105 in a normal mode of operation. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention that calculating the corneal radius periodically without disturbing the normal operation, would provide a more accurate eye tracking as the corneal radius changes over a time. Cavin and MAW do not explicitly indicate the time period for calculating and updating the corneal radius, however it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention that time period used would be application specific and thereby setting a time period is a design choice. Because Applicant has not disclosed that having a specific time period provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate time period used for calculating and updating the corneal radius.
Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of Cavin and MAW to obtain the invention as specified in the claim.

Regarding claim 11, Cavin and MAW meet the claim limitations as set forth in claim 12 and 5.
The method of claim 1, wherein the eye tracking is performed based on a model of the cornea, wherein each of a plurality of updated values of the cornea radius is estimated based on at least one reflection of an illuminator at the cornea of the eye, the method comprising:  associating each of the updated values of the cornea radius with a portion of the cornea where the at least one cornea reflection employed for estimating that updated value is located; providing a modified cornea model based on the updated values of the cornea radius and the associated portions of the cornea; and performing eye tracking for the eye using the modified cornea model. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 5; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).; Cavin discloses performing the eye tracking using the cornea model, by determining the corneal radius using the reflection of an illuminator and MAW discloses the corneal radius changes over a time, indicating to the person of ordinary sill in the art that calculating and updating the corneal radius and thus updating a corneal model and using an updated corneal model would provide more accurate eye tracking.]  

Regarding Claim 13, Note the Rejection for claim 1, wherein Cavin and MAW further discloses
The method of claim 1, wherein:  after said calibration, updated values of the cornea radius are estimated more often than updated values for at least one of said plurality of parameters; or updated values for at least one of said plurality of parameters are not estimated after said calibration. [Cavin: i.e. one-time single point calibration includes determining a pupillary axis for each eye and/or determining an angular offset between the pupillary axis and the eye's true line of sight. and  calibration of the HMD system is based on a single image of the user's eye and is performed only once. For example, the calibration is performed the very first time the user puts the VR headset 105 on and the VR headset 105 stores the calibration data corresponding to the user in a memory for future uses by the same user.; Para 0056 and further discloses, the calibration process includes capturing images of the user's pupil … while viewing content displayed on the HMD in a normal mode of operation.; Para 0004. MAW discloses the corneal radius changes over a time, indicating to the person of ordinary sill in the art that calculating and updating the corneal radius would provide more accurate eye tracking. Therefore, cornea radius is updated more often over a time and offset angles are calibrated only once.]

Regarding claim 17, the claim(s) recites analogous limitations to claim 11 above and is/are therefore rejected on the same premise. Therefore, regarding claim 17, Cavin meets the claim limitations as set forth in claim 11. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavin et al. (US20170263007A1)  (hereinafter Cavin) and further in view of M [Asejczyk-Widlicka] et al., (“Fluctuations in intraocular pressure and the potential effect on aberrations of the eye”, Br J Ophthalmol 2007;91:1054–1058. doi: 10.1136/bjo.2006.109793 )  (hereinafter MAW) and further in view of Sarrafzadeh et al. (US20130113704A1)  (hereinafter Sarrafzadeh).

Regarding Claim 6, Note the Rejection for claim 1 and 5, wherein Cavin and MAW do not explicitly disclose the following claim limitations:
The method of claim 1, wherein the estimation … is triggered by a timer.  
However, in the same field of endeavor Sarrafzadeh discloses the deficient claim limitations, as follows:
The method of claim 1, wherein the estimation (i.e. calibration) … is triggered by a timer. [i.e. Calibration may be periodic, triggered by, for example, a timer.; Para 011]
Cavin and MAW discloses that calibration of the eye model may be updated by calculating and updating of the corneal radius periodically as corneal radius changes over time. Sarrafzadeh discloses a calibration may be periodic and may be triggered by a time, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Cavin, MAW and Sarrafzadeh would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Cavin and MAW add the teachings of Sarrafzadeh as above, in order to trigger a periodic calibration by a timer. [Sarrafzadeh: Para 0011]


Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for objected claim(s):
In interpreting the claim(s), in light of the specification filed on 12/23/2019, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objected the claim(s) to be allowed:
The examiner has found that the prior art(s) of records does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in dependent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination of, “wherein estimating an updated value of the cornea radius is performed in response to a reflection at the cornea of the eye being located in a certain portion of the cornea.”

Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US20030123027A1 related to System and method for eye gaze tracking using corneal image mapping.
US20160011658A1 related to Systems and methods of eye tracking calibration.
US20140211995A1 related to Point-of-gaze estimation robust to head rotations and/or estimation device rotations.
US20200257357A1 related to Calibration method and device, storage medium and processor
US20190129501A1 related to Interactive Motion-Based Eye Tracking Calibration

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488